                                         1   WOODRUFF, SPRADLIN & SMART, APC
                                             CAROLINE A. BYRNE – State Bar No. 196541
                                         2   cbyrne@wss-law.com
                                             BRIAN A. MOORE – State Bar No. 252900
                                         3   bmoore@wss-law.com
                                             555 Anton Boulevard, Suite 1200
                                         4   Costa Mesa, California 92626-7670
                                             Telephone: (714) 558-7000
                                         5   Facsimile: (714) 835-7787
                                         6   Attorneys for Defendants CITY OF GARDEN GROVE, a public
                                             entity and OFFICER J. WAINWRIGHT; OFFICER A. COUGHRAN;
                                         7   OFFICER T. ASHBAUGH; OFFICER R. LOERA; and OFFICER
                                             MARCHAND, as employees of Defendant City of Garden Grove, a
                                         8   public entity
                                         9                                  UNITED STATES DISTRICT COURT
                                        10                                 CENTRAL DISTRICT OF CALIFORNIA
                                        11
                                        12   ABDELNASER ELMANSOURY,                           CASE NO: 8:17-cv-01269 DOC (DFMx)
                                        13                    Plaintiff,                      BEFORE THE HONORABLE
WOODRUFF, SPRADLIN

                     ATTORNEYS AT LAW




                                                                                              DAVID O. CARTER
                        COSTA MESA
    & SMART




                                        14   v.                                               COURTROOM 9D
                                        15   CITY OF GARDEN GROVE; J.                         [DISCOVERY DOCUMENT:
                                             WAINWRIGHT, individually and as                  REFERRED TO MAGISTRATE
                                        16   Supervisor for the Garden Grove Police           JUDGE DOUGLAS F.
                                             Department; A. COUGHRAN,                         MCCORMICK]
                                        17   individually and as Police Officer for the
                                             Garden Grove Police Department; T.               [PROPOSED]
                                                                                               XXXXXXXX PROTECTIVE
                                        18   ASHBAUGH, individually and as Police             ORDER RE PERSONNEL
                                             Officer for the Garden Grove Police              RECORDS
                                        19   Department; R. LOERA, individually and
                                             as Police Officer for the Garden Grove           HEARING DATES PENDING:
                                        20   Police Department; MARCHAND,                     Type:      Final Pretrial Conference
                                             individually and as Police Officer for the       Date:      May 28, 2019
                                        21   Garden Grove Police Department; and              Time:      8:30 a.m.
                                             DOES 1 through 50,                               Courtroom: 9D
                                        22
                                                              Defendants.                     Type:        Trial
                                        23                                                    Date:        June 11, 2019
                                                                                              Time:        8:30 a.m.
                                        24                                                    Courtroom:   9D
                                        25               GOOD CAUSE APPEARING, and in accordance with the parties’ Stipulation
                                        26   re Protective Order re Personnel Records, IT IS HEREBY ORDERED that
                                        27   Defendants CITY OF GARDEN GROVE, a public entity, and OFFICER J.
                                        28   WAINWRIGHT; OFFICER A. COUGHRAN; OFFICER T. ASHBAUGH; OFFICER
                                                                                          1
                                             1408676.1
                                         1   R. LOERA; and OFFICER MARCHAND, as employees of Defendant City of Garden
                                         2   Grove, a public entity, and Plaintiff ABDELNASER ELMANSOURY, by and
                                         3   through his respective counsel, are to abide by the Stipulation and this Protective
                                         4   Order regarding the Protected Material as indicated in the Stipulation re Protective
                                         5   Order re Personnel Records concurrently
                                                                                ntly filed herewith.
                                         6
                                         7          05/07/2019
                                             DATED: __________________             _______________________________________
                                                                                     _______________________________________
                                         8                                          HONORABLE
                                                                                    HONOR                     MCCORMICK
                                                                                          RABLE DOUGLAS F. MCCOR     RMICK
                                                                                    UNITED STATES MAGISTRATE JUDGE
                                         9
                                        10
                                        11
                                        12
                                        13
WOODRUFF, SPRADLIN

                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                      2
                                             1408676.1
                                         1                                        PROOF OF SERVICE
                                         2                       STATE OF CALIFORNIA, COUNTY OF ORANGE
                                         3        I am over the age of 18 and not a party to the within action; I am employed by
                                             WOODRUFF, SPRADLIN & SMART in the County of Orange at 555 Anton
                                         4   Boulevard, Suite 1200, Costa Mesa, CA 92626-7670.
                                         5       On May 2, 2019, I served the foregoing document(s) described as
                                             [PROPOSED] PROTECTIVE ORDER RE PERSONNEL RECORDS
                                         6
                                             :           by placing the true copies thereof enclosed in sealed envelopes addressed as
                                         7               stated on the attached mailing list;
                                         8               (BY MAIL) I placed said envelope(s) for collection and mailing, following
                                                         ordinary business practices, at the business offices of WOODRUFF,
                                         9               SPRADLIN & SMART, and addressed as shown on the attached service list,
                                                         for deposit in the United States Postal Service. I am readily familiar with the
                                        10               practice of WOODRUFF, SPRADLIN & SMART for collection and processing
                                                         correspondence for mailing with the United States Postal Service, and said
                                        11               envelope(s) will be deposited with the United States Postal Service on said date
                                                         in the ordinary course of business.
                                        12
                                             :           (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
                                        13               electronically filed using the Court’s Electronic Filing System which constitutes
WOODRUFF, SPRADLIN

                     ATTORNEYS AT LAW




                                                         service of the filed document(s) on the individual(s) listed on the attached
                        COSTA MESA
    & SMART




                                        14               mailing list.
                                        15               (BY OVERNIGHT DELIVERY) I placed said documents in envelope(s) for
                                                         collection following ordinary business practices, at the business offices of
                                        16               WOODRUFF, SPRADLIN & SMART, and addressed as shown on the attached
                                                         service list, for collection and delivery to a courier authorized by
                                        17               ________________________ to receive said documents, with delivery fees
                                                         provided for. I am readily familiar with the practices of WOODRUFF,
                                        18               SPRADLIN & SMART for collection and processing of documents for
                                                         overnight delivery, and said envelope(s) will be deposited for receipt by
                                        19               ________________________ on said date in the ordinary course of business.
                                        20               (BY FACSIMILE) I caused the above-referenced document to be transmitted
                                                         to the interested parties via facsimile transmission to the fax number(s) as stated
                                        21               on the attached service list.
                                        22               (BY PERSONAL SERVICE) I delivered such envelope(s) by hand to the
                                                         offices of the addressee(s).
                                        23
                                             :           (Federal) I declare that I am employed in the office of a member of the bar of
                                        24                         this court at whose direction the service was made. I declare under
                                                                   penalty of perjury that the above is true and correct.
                                        25
                                                         Executed on May 2, 2019, at Costa Mesa, California.
                                        26
                                        27                                                             s/ Laura F. Perez
                                                                                                       LAURA F. PEREZ
                                        28

                                                                                              3
                                             1408676.1
                                         1          ABDELNASER ELMANSOURY v. CITY OF GARDEN GROVE, et al.
                                         2                     ASSIGNED FOR ALL PURPOSES TO
                                                                HONORABLE DAVID O. CARTER
                                         3                            COURTROOM 9D
                                                          MAGISTRATE JUDGE DOUGLAS F. MCCORMICK
                                         4                            COURTROOM 6B
                                         5                 USDC, CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NO. 8:17-cv-1269 DOC (DFMx)
                                         6
                                                                        SERVICE LIST
                                         7
                                         8   Jeffrey J. Greenman, Esq.                Attorney for Plaintiff
                                             GREENMAN LAW P.C.                        ABDELNASER ELMANSOURY
                                         9   33 Brookline
                                             Aliso Viejo, CA 92656
                                        10   Telephone: (949) 379-5225
                                             jeffreygreenman@gmail.com
                                        11
                                             Georges Meleka, Esq.                     Attorney for Plaintiff
                                        12   THE LAW OFFICE OF GEORGES M. ABDELNASER ELMANSOURY
                                             MELEKA P.C.
                                        13   512 S. Harbor Boulevard
WOODRUFF, SPRADLIN




                                             Fullerton, CA 92832
                     ATTORNEYS AT LAW
                        COSTA MESA




                                             Telephone: (714) 563-0111
    & SMART




                                        14
                                             Facsimile: (714) 563-0011
                                        15   georgesmeleka.law@gmail.com
                                             Jeremy D. Jass, Esq.                     Attorney for Plaintiff
                                        16   JASS LAW                                 ABDELNASER ELMANSOURY
                                             4510 E. Pacific Coast Highway, Suite 400
                                        17   Long Beach, CA 90804
                                             Telephone: (562) 340-6299
                                        18   jeremy@jasslaw.com
                                        19
                                        20   03/01/18

                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                              4
                                             1408676.1
